Celebrezze, C.J.,
concurring. I concur in the majority’s conclusion that R.C. 3319.17 does not apply to this fact situation. However, I write separately to set forth some practical implications which could result from a contrary holding as urged by appellee.
The majority’s construction of R.C. 3319.17 is in the best interest of teachers.5 Construing it to apply to reductions in the actual number of teachers employed in the overall school system at a particular time provides a broader base for staffing decisions by school boards. For example, if a board decides that a particular program should be eliminated or reduced in size due to a decreased student enrollment, a teacher whose position is eliminated could be considered for transfer to another department.
Conversely, if the seniority provisions of R.C. 3319.17 are applied when the number of teachers in a particular program is decreased, the board may be forced to suspend a teacher losing a position because it could not consider staffing for the system as a whole. This could result in a teacher, with less seniority in the program which is reduced or eliminated, being suspended even though he has considerably more seniority than teachers in other departments in which he is also qualified to teach. Thus, applying R.C. 3319.17 to reductions in a department or particular program might ultimately prove an injustice to teachers.
*141Accordingly, I agree that the seniority provisions of R.C. 3319.17 only apply when there is a reduction in the overall number of teachers in the school system and that the judgment of the court of appeals be reversed.

 While appellee’s situation may be a matter of concern, it should be noted that he had the option of requesting a review of the transfer pursuant to the master contract and that he did not appeal on that issue.